Case 2:17-bk-23812-BR                Doc 102 Filed 11/16/18 Entered 11/16/18 10:38:18              Desc
                                       Main Document    Page 1 of 2


 1 D. EDWARD HAYS, #162507
   ehays@marshackhays.com
 2 CHAD V. HAES, #267221
   chaes@marshackhays.com                                               FILED & ENTERED
 3 MARSHACK HAYS LLP
   870 Roosevelt
 4 Irvine, California 92620-5749                                              NOV 16 2018
   Telephone: (949) 333-7777
 5 Facsimile: (949) 333-7778                                             CLERK U.S. BANKRUPTCY COURT
                                                                         Central District of California
 6 Attorneys for Chapter 7 Trustee,                                      BY fortier    DEPUTY CLERK

   DAVID A. GOODRICH
 7

 8                                    UNITED STATES BANKRUPTCY COURT
 9                                     CENTRAL DISTRICT OF CALIFORNIA
10                                           LOS ANGELES DIVISION
11 In re                                                  Case No. 2:17-bk-23812-BR
12 BENJAMIN W. GONZALES,                                  Chapter 7
13                     Debtor.                            ORDER GRANTING TRUSTEE’S MOTION
                                                          TO APPROVE COMPROMISE BETWEEN
14                                                        TRUSTEE AND GRETEL GONZALES
15                                                        [MOTION – DOCKET NO. 85]
16                                                        Date:        November 7, 2018
                                                          Time:        10:00 a.m.
17                                                        Ctrm:        1668
18
19            The Motion to Approve Compromise Between Trustee and Gretel Gonzales
20 (“Ms. Gonzales”), filed by David M. Goodrich, in his capacity as Chapter 7 Trustee (“Trustee”) for

21 the bankruptcy estate of Benjamin W. Gonzales, on September 10, 2018, as Docket No. 85

22 (“Motion1”), came on for hearing on November 7, 2018, at 10:00 a.m., the Honorable Barry Russell,

23 presiding. The Trustee appeared by and through his counsel of record Marshack Hays LLP, by

24 Chad V. Haes. All other appearances were as stated on the record.

25            The Court has considered the Motion and its supporting evidence, the notice of Motion,
26 Secured Creditor Comerica Bank’s Opposition to the Motion, the Trustee’s Notice of Hearing re:
27

28
     1
         Capitalized terms not defined herein shall have the meanings ascribed to them in the Motion.


     4851-0176-0634, v. 1/1239-013
Case 2:17-bk-23812-BR                Doc 102 Filed 11/16/18 Entered 11/16/18 10:38:18             Desc
                                       Main Document    Page 2 of 2


 1 Opposition to Motion, the Trustee’s Reply to Opposition to Motion, all other pleadings and papers

 2 filed in this case, and the oral arguments and representations of counsel on the record at the hearing.

 3 For the reasons set forth in the Motion, and on the record, the Court enters its order as follows:

 4            IT IS ORDERED that:
 5            1.       The Motion is granted in its entirety;
 6            2.       The Agreement between the Trustee and Gretel Gonzales (“Agreement”) attached as
 7    Exhibit “1” to the Motion is approved;
 8            3.       Neither the Agreement nor this Order shall affect the Trustee’s right to object to any
 9    proof of claim filed by Ms. Gonzales; and
10            4.       The Trustee is authorized to take the steps necessary to consummate the Agreement
11    set forth in the Motion.
12                                                       ###
13

14

15

16

17

18
19

20

21

22

23

24     Date: November 16, 2018

25

26
27

28



     4851-0176-0634, v. 1/1239-013
